FILED
                           NOT FOR PUBLICATION
                                                                               SEP 7 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MONIQUE BORK,                                    No.   20-15461

              Petitioner-Appellant,              D.C. No.
                                                 2:16-cv-01235-APG-VCF
 v.

JERRY HOWELL, Warden; ATTORNEY                   MEMORANDUM*
GENERAL FOR THE STATE OF
NEVADA; DWIGHT NEVEN, Warden,

              Respondents-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Andrew P. Gordon, District Judge, Presiding

                      Argued and Submitted August 30, 2021
                            San Francisco, California

Before: SCHROEDER, RAWLINSON, and BYBEE, Circuit Judges.

      Nevada state prisoner Monique Bork appeals the district court’s denial of her

28 U.S.C. § 2254 habeas corpus petition challenging her conviction by guilty plea

and her sentence of 96–240 months. Bork pleaded guilty to abuse and child



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
neglect after her child died from incapacitating injuries suffered at the hands of her

then boyfriend, Edward Thompson, and which she did not report. Bork pleaded

guilty to this lesser charge in exchange for the state’s dismissing a charge of

murder.

      This court granted a certificate of appealability on two claims of ineffective

assistance of counsel. We now affirm.

      Bork first claims counsel should have moved to dismiss the charges on

statute of limitations grounds. Nevada tolls the statute of limitations for felonies

“committed in a secret manner” until “discovery of the offense.” Nev. Rev. Stat.

§ 171.095(1)(a). Although Bork contends her counsel did not examine the statute

of limitations issue before advising her to plead guilty to child abuse, Bork has not

produced any evidence of what her trial counsel advised or why. And even if

Bork’s counsel had pursued a statute of limitations defense, there was little

guarantee of success. As the state court of appeals concluded, had counsel moved

to dismiss on statute of limitations grounds, “the [s]tate would have been able to

present evidence she committed the offense in a secretive manner that tolled the

statute of limitations.” The state court reasonably determined that Bork failed to

show counsel’s performance was deficient or prejudicial. See 28 U.S.C. § 2254(d);

Harrington v. Richter, 562 U.S. 86, 105 (2011).


                                           2
      Bork also claims counsel should have refused the plea and asserted a defense

that Bork’s statements did not amount to an admission to the crime charged. This

argument appears to assume, erroneously, that the only evidence the state would be

able to introduce at trial consisted of Bork’s statements. There was other evidence

the state could have introduced and that counsel could have reasonably anticipated,

including Bork’s knowledge of Thompson’s drug usage and her delay in seeking

medical care. It was reasonable for counsel to recommend accepting a plea at an

early stage in order to present a more favorable record at sentencing.

      The district court’s judgment denying the petition is AFFIRMED.




                                          3